Case 6:16-cv-01193-CEM-DCI Document 162 Filed 11/29/18 Page 1 of 6 PageID 2370



                             IN THE UNITED STATES DISTRICT COURT 
                                  MIDDLE DISTRICT OF FLORIDA 
  
  
     OPHELIA PARKER, and JOSEPH NASO,                       
     individually and on behalf of all others similarly     
     situated,                                              
                                                            
                     Plaintiffs,                            
     v.                                                        Case No. 6:16-cv-01193-CEM-DAB 
                                                            
     UNIVERSAL PICTURES, a division of                      
     UNIVERSAL CITY STUDIOS, LLC; 
     LEGEND PICTURES, LLC; LEGENDARY 
     PICTURES FUNDING, LLC; LEGENDARY 
     ANALYTICS, LLC; and HANDSTACK, P.B.C., 
      
                     Defendants.  
     _____________________________________/ 
  
     PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS 
       ACTION SETTLEMENT AND CERTIFICATION OF SETTLEMENT CLASSES 
                                     
                                     
                     




                                                                                                 1
Case 6:16-cv-01193-CEM-DCI Document 162 Filed 11/29/18 Page 2 of 6 PageID 2371



         Pursuant  to  Federal  Rules  of  Civil  Procedure  23(a),  (b)(3)  and  (e),  Plaintiffs  Ophelia  Parker 

 and Joseph Naso respectfully move the Court for entry of an Order to:  

         (1) preliminarily approve the Joint Stipulation of Settlement and Release (“Stipulation of 

 Settlement”) as within the range of fair, adequate and reasonable; 

         (2) provisionally certify the Settlement Classes pursuant to Federal Rule of Civil Procedure 

 23(b)(2), (b)(3) and (e); 

         (3) appoint Edmund Normand and Alex Couch of Normand PLLC and William Gray of 

 Gray LLC as Class Counsel; 

         (4) appoint Joseph Naso and Ophelia Parker as Class Representatives; 

         (5) appoint JND Legal Administration as the Settlement Administrator; 

         (6) approve the Notice Program set forth herein and the form and content of the Notices; 

         (7) approve the Claims process;  

         (8) approve the procedures for Settlement Class Members to exclude themselves from the 

 Settlement Classes or to object to the Settlement;  

         (9) stay the Action pending Final Approval of the Settlement; and  

         (10) set a schedule of events, described in the table below, including a Final Approval 

 hearing for a time and date mutually convenient for the Court, Class Counsel and counsel for 

 Defendants, at which the Court will (i) conduct an inquiry into the fairness of the Settlement, (ii) 

 determine whether it was made in good faith, and (iii) determine whether to approve the Settlement 

 and Class Counsel’s application for attorneys’ fees, costs and expenses and a Service Award to each 

 Plaintiff (“Final Approval Hearing”). 

  
  
  

                                                         2 
Case 6:16-cv-01193-CEM-DCI Document 162 Filed 11/29/18 Page 3 of 6 PageID 2372



  
                            PROPOSED PRELIMINARY SCHEDULE 
 #                       Action                                          Deadline 

 1    Website Notice Posted by Settlement              No later than three (3) business days after the 
      Administrator                                    Court certifies the Settlement Class and enter 
                                                       the Preliminary Approval Order (“PAO”) 

 2    Deadline for Settlement Administrator to         No later than three (3) business days after the 
      email out direct mail notice                     entry of the PAO or ten (10) business days 
                                                       after the Settlement Administrator receives 
                                                       the Contact Information Records and Cell 
                                                       phone Number List as set forth in the 
                                                       Settlement Agreement, whichever is later 

 3    Deadline for Settlement Administrator to         This process shall be completed no later than 
      mail out direct mail notice                      21 days after entry of the PAO 

 4    Deadline for Class Counsel to file their         Thirty (30) days prior to the Final Approval 
      Motion for Final Approval of the                 Hearing 
      Settlement, application for attorneys’ fees, 
      costs and expenses, and for a service award 
      for each Plaintiff. 

 5    Deadline for Settlement Administrator to         No later than three (3) business days after 
      post Motion for Fee Award and/or Motion          Class Counsel files the Motion(s) 
      for Final Approval on Website 

 6    Deadline for Settlement Class Members to     Thirty-five (35) days after Notice starts 
      opt-out of the Agreement, or do nothing but 
      still be bound by any orders and judgments 
      issued by the Court. 

 7    Deadline for Settlement Class Members to         Ninety (90) days after the entry of PAO  
      file claims.                                      

 8    All objections to the Agreement must be          Thirty-five (35) days after Notice starts 
      submitted in the manner provided in the 
      Proposed Notice. 




                                                  3 
Case 6:16-cv-01193-CEM-DCI Document 162 Filed 11/29/18 Page 4 of 6 PageID 2373




 9     Settlement Class Members intending to                  Thirty-five (35) days after Notice starts 
       make an appearance at the Final Approval 
       Hearing must file a Notice of Intention to 
       Appear with the Court 

 10    Deadline to file any responses to objections           Seven (7) calendar days before the date set 
       to any other objectors                                 for the Final Settlement Approval Hearing 

 11    Deadline for Settlement Administrator to               Seven (7) calendar days before the date set 
       file proof of sending notice.                          for the Final Settlement Approval Hearing 

 12    Final Approval Hearing                                 To be set by the Court (approximately 
                                                              fifty-five (55) days following the PAO) 
  
         The  terms  in  this  Motion  have  the  same  meaning  as  defined  in  the  Joint  Stipulation  of 

 Settlement  and  Release  (“Joint Stipulation of Settlement”). This Motion is made on the grounds that 

 the  Settlement  is  the  product  of  arm’s-length,  good-faith  negotiations;  is  fair,  reasonable  and 

 adequate  to  the Settlement Class; and should be preliminarily approved. This Motion is based on the 

 Plaintiffs’  separate  and  contemporaneously  filed  memorandum  in  support  of  this  Motion,  the 

 accompanying  declarations,  the  other  pleadings  on  file  in  this  matter,  any  other  matter  that  may  be 

 submitted at the hearing, and any further argument that the Court might allow. 

         Based on the foregoing, Plaintiffs respectfully request that the Court grant Plaintiffs’ 

 Unopposed Motion For Preliminary Approval of Class Action Settlement and Certification of 

 Settlement Classes and Order the foregoing.  

          

                                                                             




                                                         4 
Case 6:16-cv-01193-CEM-DCI Document 162 Filed 11/29/18 Page 5 of 6 PageID 2374



                                    Local Rule 3.01(g) Certification 

         In  compliance  with  Local  Rule 3.01(g), the undersigned counsel for Plaintiffs conferred with 

 counsel  for  Defendants  on  November  28,  2018  regarding  the  relief  requested  in  this  Motion  and 

 Defendants do not oppose.  

  
 Dated: November 29, 2018                                 /s/ Ed Normand 
                                                          Edmund A. Normand 
                                                          FBN: 865590 
                                                          /s/ Alex Couch 
                                                          Alex Ray Couch 
                                                          FBN: ​118152 
                                                          NORMAND PLLC 
                                                          3165 McCrory Place, Ste. 175 
                                                          Orlando, FL 32803 
                                                          Tel: 407.603.6031 
                                                          ed@ednormand.com 
                                                          alex@ednormand.com 
                                                          service@ednormand.com 
                                                           
                                                          /s/ William C. Gray​ (​ ​pro hac vice​) 
                                                          William C. Gray, Esq. 
                                                          GRAY LLC 
                                                          17 N. State Street 
                                                          Suite 1600 
                                                          Chicago, IL 60602 
                                                          Tel: 312.967.3653 
                                                          BGray@GrayLLCLaw.com 
                                                           
                                                          Counsel for Plaintiffs 
                                                           
                                                           
                                                                         




                                                     5 
Case 6:16-cv-01193-CEM-DCI Document 162 Filed 11/29/18 Page 6 of 6 PageID 2375



                                         CERTIFICATE OF SERVICE 
                                                            
           I HEREBY CERTIFY   that  a  true  and  correct  copy  of  the  foregoing has been electronically 
 filed  with  the  Clerk  of  Court  by  using  CM/ECF  systems  this  29th  day  of  November,  2018.  I  also 
 certify  that  the  foregoing  document  is  being  served  this  day  on  all  counsel  of  record  identified  on 
 the  Service  List  either  via  transmission  of  Notices  of  Electronic  Filing generated by CM/ECF or in 
 the  some  other  authorized  manner  for  those  counsel  or  parties  who  are  not  authorized  to  receive 
 electronically Notices of Electronic Filing. 
                                                                 
                                                                /s/ Alex Couch  
                                                                Alex Couch  
                                                                 
                                                  SERVICE LIST 
 ______________________________________________________________________________ 
Gregory W. Herbert, Esq.               Steven A. Marenberg                   E. Colin Thompson  
Rob Herrington, Esq.                   Stephen M. Payne, Esq.                Michael Joseph Labbee  
GREENBERG TRAURIG, P.A.                IRELL & MANELLA, LLP                  SMOLKER, BARTLETT, LOEB, 
450 South Orange Ave.                  1800 Avenue of the Stars              HINDS & THOMPSON, P.A.  
Suite 650                              Suite 900                             100 N. Tampa Street, Ste. 2050 
Orlando, FL 32801                      Los Angeles, CA 90067                 Tampa, Florida 33602 
herbertg@gtlaw.com                     smarenberg@irell.com                  colint@smolkerbartlett.com 
herringtonr@gtlaw.com                  spayne@irell.com                      alyssac@smolkerbartlett.com  
castrop@gtlaw.com                      smarenberg@irell.com                  michaell@smolkerbartlett.com 
redmanb@gtlaw.com                      kjones@irell.com                      rochelleb@smolkerbartlett.com 
  
                    




                                                         6 
